In re City of New Orleans, et al.;— Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. L, No. 1981-11108; to the Court of Appeal, Fourth Circuit, No. 2015-C-984.
Writ granted. The relator’s writ is granted for the reasons assigned by Judge Tobias in his dissent. If the Trial Court fails to sign an order as outlined by Judge Tobias by 5:00 p.m. today, Friday, September 11, 2015, the stay will go into effect until an order granting relator’s suspen-sive appeal is signed.
JOHNSON, C.J., recused.